MEMORANDUM **
Jingxin Ye, a native and citizen of China, petitions pro se for review of the Board of Immigration Appeals’ denial of his motion for reconsideration of its decision affirming an immigration judge’s denial of asylum, withholding of removal, and protection under the Convention Against Torture. He contends that the Board erred in affirming the finding that he was not credible. The Board did not abuse its discretion in denying reconsideration of its affirmance of the adverse credibility finding. See Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005). We therefore deny the petition for review.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.